[IA Letterhead] December 30, 2013 Stacey Hong, President Forum ETF Trust Three Canal Plaza Portland, Maine 04101 RE:Contractual Waivers and Reimbursements Dear Mr. Hong: Merk Investments LLC (the “Adviser”) agrees to waive its investment advisory fee and/or reimburse expenses as necessary to ensure that total annual operating expenses (excluding taxes, interest, portfolio transaction expenses and extraordinary expenses) for Merk Hard Currency ETFsm, a series of Forum ETF Trust (the “Trust”), do not exceed 0.79% through July 31, 2015. This Agreement is not subject to the provisions of Section 15(c) of the Investment Company Act of 1940. This agreement can only be terminated or amended upon the approval of the Trust’s Board of Trustees and is automatically terminated if the Adviser’s investment advisory agreement is terminated. Very truly yours, By:/s/ Alexander Merk Name: Alexander Merk Title: President & CIO
